Citation Nr: 1606998	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  15-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to April 24, 2013 for the assignment of a 40 percent disability rating for lumbar strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1995 to December 2000.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Although the Veteran's February 2015 VA Form 9 (submitted in conjunction with the current appeal) did not indicate whether the Veteran desired a hearing before the Board, his previous December 2012 VA Form 9 (submitted in conjunction with an appeal for an increased disability rating for his lumbar strain) clearly indicated that he did not desire a hearing before the Board.  Moreover, neither the Veteran nor his representative has indicated that he desires a hearing before the Board at any subsequent time.  Therefore, there is no outstanding hearing request, and the Board may adjudicate the Veteran's claim on appeal.  38 C.F.R. §§ 20.700(a), 20.703 (2015).  

The Board acknowledges the Veteran's September 2015 notice of disagreement (NOD) regarding increased disability ratings for his bilateral knee disabilities.  A review of the claims file reveals that the AOJ is still taking action on these issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed his claim of entitlement to an increased disability rating for lumbar strain on December 1, 2011.  

2.  The earliest factually ascertainable basis warranting an increased 40 percent disability rating for lumbar strain was upon VA examination on April 24, 2013.  

3.  Prior to August 24, 2013, the Veteran's service-connected lumbar spine disability was manifested by no worse than forward flexion to 70 degrees without any spinal ankylosis, incapacitating episodes, or associated neurologic abnormalities.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 24, 2013 for the assignment of a 40 percent disability rating for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's disagreement with the effective date assigned following the grant of an increased 40 percent disability rating for lumbar strain, the Board notes that once an underlying claim is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, including VA examination reports, and the Veteran's lay statements.  

The Veteran was afforded a VA spine examination in January 2012.  The examination is adequate to adjudicate the Veteran's claim on appeal because it was based on a thorough examination, appropriate diagnostic tests, and provides adequate information to consider the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has not identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim; therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Earlier Effective Date - Lumbar Strain  

The Veteran claims entitlement to an effective date prior to April 24, 2013 for the assignment of a 40 percent disability rating for lumbar strain.  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through either atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected lumbar spine disability is rated as 10 percent disabling from August 19, 2007 to July 21, 2012 and from August 21, 2013, and as 20 percent disabling from July 14, 2014, under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5237 regarding lumbosacral strain.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  To the extent the Veteran has reported such symptomatology, and the medical evidence of record documents evidence of such, the Board notes that it has specifically addressed the issue of entitlement to a separate compensable disability rating for a neurological disability in the remand section below.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

After a full review of the record, and as discussed below, the Board concludes that an effective date prior to April 24, 2013 for the assignment of a 40 percent disability rating for lumbar strain is not warranted.  

The Veteran filed his claim of entitlement to an increased disability rating for lumbar strain on December 1, 2011.  Therefore, in considering the Veteran's appeal regarding an earlier effective date, the Board has considered the period from December 1, 2010 to April 24, 2013 in order to determine whether the evidence demonstrates that a factually ascertainable increase in his lumbar spine disability occurred prior to April 24, 2013, to include within the one-year period preceding the date of receipt of the Veteran's claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. 125.  

The first relevant evidence of record from December 1, 2010 other than the Veteran's December 2012 increased rating claim is a January 2012 statement from the Veteran which reported constant worsening back pain that required pain medication and physical therapy.  

The Veteran was afforded a VA spine examination in January 2012.  The VA examiner diagnosed lumbar strain and mechanical back pain.  The Veteran reported symptoms of sharp, aching pain and daily muscle spasms, without radicular symptoms, incapacitating episodes, or flare ups.  Upon physical examination, the initial range of motion findings were as follows: forward flexion to 70 degrees (with objective evidence of pain at 20 degrees), extension to 30 degrees (with objective evidence of pain at 10 degrees), bilateral lateral flexion to 30 degrees (with objective pain at 20 degrees), and bilateral lateral rotation to 30 degrees (with objective pain at 20 degrees).  There was no decrease in range of motion upon repetition and no functional loss or impairment noted by the examiner.  The examiner further documented pain and tenderness of the lumbar spine, without guarding or muscle spasms.  Muscle strength, reflex, and sensory tests were all normal.  A straight leg raising test was negative bilaterally, and there was no evidence of radiculopathy or other neurological abnormalities.  There was no evidence of IVDS, no assistive devices required for ambulation, no arthritis documented by imaging studies, and no functional impact upon the Veteran's ability to work.  

The Veteran's May 2012 notice of disagreement (NOD) reported ongoing back pain which required lots of pain medication.  He further reported muscle spasms, treated by a muscle relaxant, which caused tingling in his legs and feet.  

VA treatment records from May 2012 document the Veteran's report of ongoing back pain without radiation, changes in pain, or bowel/bladder problems.  He noted use of a muscle relaxant without relief of pain.  Upon physical examination, the Veteran reported of bilateral pain upon a straight leg raising test.  The condition was assessed as back pain.  

In July 2012, the Veteran complained of lower back pain from a back injury due to a fall earlier in March, without numbness or tingling.  He reported past treatment including physical therapy, a transcutaneous electrical nerve stimulation (TENS) unit, and oral medication.  His back pain was treated with a lumbar epidural steroid injection.  A CT scan showed minimal narrowing L5-S1, with an otherwise normal lumber spine.  Muscle strength, sensory, and reflex tests were all normal, and the diagnosis was chronic lower back pain.  

The following month, in August 2012, the Veteran reported three to four weeks of pain relief following the July 2012 lumbar epidural steroid injection, after which his back pain returned, and he was again provided with a lumbar epidural steroid injection.  

Within his December 2012 VA Form 9 substantive appeal, the Veteran stated that his combined range of motion was 220 degrees, or 20 degrees from normal range of motion (240 degrees).  He noted that his increased back pain had required steroid injections and pain medication.  Finally, he asserted generally that the VA examination was inadequate because the VA examiner failed to acknowledge his reports of pain upon examination, inability to complete the requested range of motion tests, and his symptoms including muscle spasms.  

After considering the evidence prior to April 24, 2013 as discussed above, the Board finds that the preponderance of the evidence of record is against an effective date prior to April 24, 2013 for the assignment of a 40 percent disability rating for lumbar strain.  

The Board notes an increased 40 percent disability rating under DC 5237 requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.  

Such impairment was simply not documented during the period prior to April 24, 2013, including at the January 2012 VA examination, when forward flexion was no worse than 70 degrees with pain, and there was no spinal ankylosis.  Additionally, the provisions for evaluating IVDS are also not for application, as the VA examiner noted that there was no IVDS present.  See 38 C.F.R. § 4.71a, DC 5243.  

The Board notes that the Veteran is competent to report his observable symptoms, including ongoing back pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent the Veteran has continued to endorse chronic back pain, however, such pain is adequately considered in the assigned disability ratings based upon his limited thoracolumbar range of motion with pain.  See 38 C.F.R. § 4.59.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  However, the Board has found no section that provides a basis upon which to assign an increased 40 percent disability rating prior to April 24, 2013.  The preponderance of the evidence prior to April 24, 2013 does not weigh in favor of the Veteran's claim, as there is no factually ascertainable increase in disability which occurred prior to that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper, supra.  As such, the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral is warranted in this case for an increased 40 percent extraschedular rating prior to April 24, 2013.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Significantly, the schedular disability ratings assigned for the Veteran's thoracolumbar spine are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon limitation of range of motion and painful motion.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's lumbar spine disability are considered by the schedular ratings assigned.  


ORDER

An effective date prior to April 24, 2013 for the assignment of a 40 percent disability rating for lumbar strain is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


